DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Particularly, neither of the prior-filed applications of US Application No. 14/497940 and 16/123435 teach the features of Claims 1, 8, and 15 as it relates to “determine that a first unfolding of the first instance of the unfolding symbol should occur based on a first RNG outcome” and/or “determine that a first unfolding of the first instance of the unfolding symbol should occur based on a first RNG call”.  
Additionally, neither of the prior-filed applications of US Application No. 14/497940 and 16/123435 teach the features of Claims 2, 9, and 16 as it relates to “determine a second unfolding of the second instance of the unfolding symbol should occur based on a second RNG outcome; ….. and determine whether a third unfolding of the third instance of the unfolding symbol should occur based on a third RNG outcome” and/or “determine a second unfolding of the second instance of the unfolding symbol 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, US Application No. 13/335,049 and 15/274,753, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Particularly, neither of the prior-filed applications of US Application No. 14/497940 and 16/123435 provide adequate support for the features of Claims 1, 8, and 15 as it relates to “determine that a first unfolding of the first instance of the unfolding symbol should occur based on a first RNG outcome” and/or “determine that a first unfolding of the first instance of the unfolding symbol should occur based on a first RNG call”.  
Additionally, neither of the prior-filed applications of US Application No. 14/497940 and 16/123435 teach the features of Claims 2, 9, and 16 as it relates to “determine a second unfolding of the second instance of the unfolding symbol should occur based on a second RNG outcome; ….. and determine whether a third unfolding of 
Accordingly, Claims 1-20 is not entitled to the benefit of the prior application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claim amendments filed on 4/22/20 is filed on the same date as this application.  Assuming this application should be treated as a continuation-in-part (see above for changing the status of the application to a continuation-in-part), the claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). See MPEP 2163.06 for details.
The claimed subject matter of Claims 1, 8, and 15 as it relates to “determine that a first unfolding of the first instance of the unfolding symbol should occur based on a first RNG outcome” and/or “determine that a first unfolding of the first instance of the unfolding symbol should occur based on a first RNG call” and the claimed subject matter of Claims 2, 9, and 16 as it relates to “determine a second unfolding of the second instance of the unfolding symbol should occur based on a second RNG .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features pertaining to “determine that a first unfolding of the first instance of the unfolding symbol should occur based on a first RNG outcome” and/or “determine that a first unfolding of the first instance of the unfolding symbol should occur based on a first RNG call” of Claims 1, 8, and 15 and the features pertaining to “determine a second unfolding of the second instance of the unfolding symbol should occur based on a second RNG outcome; ….. and determine whether a third unfolding of the third instance of the unfolding symbol should occur based on a third RNG outcome” and/or “determine a second unfolding of the second instance of the unfolding symbol should occur based on a second RNG call; ….. and determine whether a third unfolding of the third instance of the unfolding symbol should occur based on a third RNG call” of Claims 2, 9, and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 of U.S. Patent No. 10,096,211. Although the claims at issue are not identical, they are not patentably the subject matters as it relates to the method and system of Claims 1-20 of the instant application No. 16/855798 are encompassed within the subject matters as it relates to the method and system of Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 of U.S. Patent No. 10,096,211.
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
U.S. Patent No. 10,096,211
U.S. Application No. 16/855798
Claim 1:  A gaming machine for providing a game of chance operable upon a wager 
by a player, said gaming machine comprising: a credit input mechanism 
configured to receive a credit input from a player, wherein the credit input 
mechanism comprises at least one of a bill acceptor, a coin acceptor, and a 
card reader;  

a plurality of reels having respective pluralities of symbol positions with symbols displayed thereon for conducting the game of chance;  

a display configured to display a portion of the plurality of reels, thereby defining a viewable matrix of the respective symbol positions;  and 



a processor coupled to the credit input mechanism, the plurality of reels, and the display, the processor programmed to: 

establish a credit balance based on the received credit input;  

receive a wager from the player, wherein the wager decreases the credit balance;  


in response to the wager, carry out a spin of the plurality of reels, the spin resulting, upon stopping the plurality of reels, in the 
viewable matrix displaying a set of symbols;  


identify a first instance of an unfolding symbol in a first position in the viewable matrix;  

determine a first unfolding of the first instance of the unfolding symbol should occur based on a first probability;  

identify a first potential unfolding position set including at least one adjacent position with respect to the first position;  

randomly select a second position in the viewable matrix from the first potential 
unfolding position set;  

display a second instance of the unfolding symbol in the second position, thereby unfolding the unfolding symbol;  





determine a second unfolding of the second instance of the unfolding symbol should occur based on a second probability;  

identify a second potential unfolding position set including at least one adjacent position with respect to the second 
position;  

randomly select a third position in the viewable matrix from the second potential unfolding position set;  and 


unfolding symbol in the third position. 










a plurality of reels having respective pluralities of symbol positions with symbols displayed thereon; 


a display configured to display a portion of the plurality of reels, thereby defining a viewable matrix of the respective symbol positions; 

a random number generator (RNG); and 

a processor coupled to the plurality of reels, and the display, the processor programmed to: 








in response to receiving a wager, cause the plurality of reels to appear to spin on the display, the spin resulting, upon stopping the plurality of reels, in the viewable matrix displaying a set of symbols; 

identify a first instance of an unfolding symbol in a first position in the viewable matrix; 

determine that a first unfolding of the first instance of the unfolding symbol should occur based on a first RNG outcome; 

identify a set of first potential unfolding positions including at least one adjacent position to the first position; 

randomly select a second position from the set of first potential unfolding positions; and 

display a second instance of the unfolding symbol in the second position, thereby unfolding the unfolding symbol.

Claim 2: The gaming machine in accordance with Claim 1, wherein the processor is further programmed to: 

determine a second unfolding of the second instance of the unfolding symbol should occur based on a second RNG outcome; 

identify a second potential unfolding position set including at least one adjacent position with respect to the second position; 

randomly select a third position from the second potential unfolding position set; 



determine whether a third unfolding of the third instance of the unfolding symbol should occur based on a third RNG outcome.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that the current application is a continuation. Assuming this application should be treated as a continuation, Claims 1-20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

In regards to Claims 2, 9, and 16, the specification fails to teach the steps or acts to “determine a second unfolding of the second instance of the unfolding symbol should occur based on a second RNG outcome; ….. and determine whether a third unfolding of the third instance of the unfolding symbol should occur based on a third RNG outcome” and/or “determine a second unfolding of the second instance of the unfolding symbol should occur based on a second RNG call; ….. and determine whether a third unfolding of the third instance of the unfolding symbol should occur based on a third RNG call”.
Paragraphs 57-60 and Figure 8 appear to be the most relevant disclosure to the above claimed limitations; however such disclosure fails to provide support for the such limitations.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8, 11-12, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dias Pires (US 2008/0167125) in view of O’Halloran (US 6,439,993), and in further view of Anderson (US 2005/0054442).
Claims 1, 8, and 15:  Dias Pires discloses a method for providing a game of chance and gaming machine (Fig. 2) and gaming system (Figs. 2, 5, Abstract) including the gaming machine, the gaming machine comprising: a plurality of reels having respective pluralities of symbol positions with symbols displayed thereon; a display configured to display a portion of the plurality of reels, thereby defining a viewable matrix of the respective symbol positions (Fig. 2, ¶ 32, 91, 116, 120); a random number generator (RNG)(¶ 76); and a processor coupled to the plurality of reels, and the display, the processor programmed to implement the method to: in response to receiving a wager (¶ 69, 120, 125), cause the plurality of reels to appear to spin on the display, the spin resulting, upon stopping the plurality of reels, in the viewable matrix displaying a set of 
	Dias Pires teaches the above, but lacks explicitly suggesting determining that a first unfolding of the first instance of the unfolding symbol should occur.  Dias Pires at least teaches that various modifications and variations can be applied to one of ordinary skill in the art within the scope of the invention (¶ 197).  Furthermore, an analogous art of O’Halloran teaches a similarly structured game machine, wherein the game machine is configured to determine that a first unfolding of the first instance of an unfolding symbol should occur (Abstract).  O’Halloran teaches that the determination is based on a random determination or pseudo-random determination (Col. 2:23-Col. 3:45, emphasis on Col. 3:10-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming machine of Dias Pires with the determining means of O’Halloran to provide a further element of chance to the game (O’Halloran – Col. 3:15-16).  Such a modification would add to the excitement of the game due to the increase level of chance.
	Dias Pires in view of O’Halloran teaches the above, but lacks explicitly suggesting the determining step being based on a RNG outcome/call.  Dias Pires at least teaches that various modifications and variations can be applied to one of ordinary skill in the art within the scope of the invention (¶ 197).  The combination of Dias Pires arguendo an analogous art of Anderson teaches it is well known in the art for gaming machine to include random number generators that are used to determine a random event or outcome/call (¶ 15, 17, 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming machine, particularly the random unfolding determination means, of Dias Pires such that the randomness is based on a RNG outcome as taught by Anderson because such a modification would have yielded predictable, results, namely, a means of randomly determining a game event such as an unfolding event in which Dias Pires in view of O’Halloran is intended (see above).  Such a modification would have been considered mere routine in terms of making a electronic gaming event random.
Claims 4, 11, and 18:  Dias Pires discloses the unfolding symbol is pre-designated as a wild symbol (¶ 94).
Claims 5, 12, and 17:  Dias Pires discloses wherein the processor is further configured to determine the unfolding symbol during play based at least in part on appearance of the unfolding symbol in a pre-determined position in the viewable matrix (¶ 31, 94).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAMAR HARPER/Primary Examiner, Art Unit 3715